Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status	
Claims 9-12 are withdrawn.
Claims 1-8 have been examined on the merits in this office action.

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 12/29/2020 is acknowledged.
Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in the Republic of Korea on 02/22/2017. It is noted that applicant has filed a certified copy of the application, KR10-2017-0023607, as required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2019 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.
Drawings
Although drawings are referenced in the instant specification, drawings were not submitted. Accordingly, a submission of drawings is required.
Claim Objections
Claim 1 objected to because of the following informalities:  
In claim 4, ln. 1, “a mixing ratio” should read “mixing weight ratio” as it is referred to in the instant specification (pg. 8, ln. 21). 
  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/341,141 (published as US 20200194797). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter set forth in claim 1 of the instant application is contained in claim 16 of copending Application No. 16/341,141.
	
Claim 16 of copending Application No. 16/341,141 is dependent upon claims 1 and 7 of copending Application No. 16/341,141. 

Claim 1 of copending Application No. 16/341,141 recites a negative electrode (“anode”; claim 1, ln. 1) in which a negative electrode current collecting layer (“current collector”; claim 1, ln. 2), a negative active material layer (“anode active material layer”; claim 1, ln. 3), and an insulation layer (“coating layer”; claim 1, ln. 4) are sequentially laminated (“disposed on”; claim 1, ln. 3-4).
Claim 7 of copending Application No. 16/341,141 recites wherein the insulation layer (“coating layer”; claim 7, ln. 1) has a porosity of 30 % to 70 % (claim 7, ln. 2). 
It has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Thus, the instant claim limitation of “a porosity of the insulation layer is 50% to 75%” is obvious over Claim 7 of copending Application No. 16/341,141.

Claim 16 of copending Application No. 16/341,141 recites a positive electrode (“cathode”), negative electrode (“anode”) and a separator.
It is well known in the art that a separator is disposed between the positive and negative electrode. Further, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Thus, claim 16 of copending Application No. 16/341,141 is patentably indistinct from the instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morishima et al. (JP 4900695 B2, machine translation used for rejection below) hereinafter Morishima.
	Regarding claim 1, Morishima discloses an electrode assembly (“wound electrode body”; [0058]; Fig. 4; element 20) comprising 
a negative electrode (“negative electrode sheet 40”; [0045]; Fig. 2 and 3; element 40) , in which a negative electrode current collecting layer (“negative electrode current collector 42”; [0043]; Fig. 3; element 42), a negative active material layer ([0045]; Fig. 3; element 45), and an insulation layer (“ceramic coat layer 48”; [0045]; Fig. 3; element 48) are sequentially laminated (Fig. 3); 
a positive electrode (“positive electrode sheet 30”; [0045]; Fig. 3; element 30); and 

	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, the instant claim is obvious over Morishima’s disclosure.

Regarding claim 3, Morishima discloses wherein the insulation layer (48) comprises a polymer (“a binder (polymer component)”; [0035]) and ceramic particulates (“ceramic particles”; [0035]).

	Regarding claim 6, Morishima discloses wherein the polymer ([0035]) may be a copolymer of polyvinylidene fluoride and hexafluoropropylene (polyvinylidene fluoride-co-hexafluoropropylene, PVDF-HFP) ([0027]; [0035]).

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Roumi (US 2015/0171398 A1).
	Regarding claim 1, Roumi discloses an electrode assembly (Fig. 3A) comprising a negative electrode ([0064-0065]; “anode”; [0080]; Fig. 3A; element 2), in which a negative electrode current collecting layer (“ current collector”; [0065]; [0125]), a negative active material layer ([0065]; “coherent mass”; [0125]), and an insulation layer (“electronically insulating layers”; [0080]; Fig. 3A; element 3) are sequentially laminated ([0065]; [0125]; Fig. 

	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, the instant claim is obvious over Roumi’s disclosure.

	Regarding claim 2, Roumi discloses all claim limitations of the present invention as set forth above. Roumi further discloses wherein the insulation layer (“electronically insulating layer”; [0080]) is “non-woven or a woven [sic.]” ([0073]).
	
Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2013/0244116 A1) hereinafter Watanabe.
Regarding claim 1, Watanabe discloses “a non-aqueous electrolyte secondary battery” ([0025]) wherein “at least one electrode selected from the positive electrode and the negative electrode includes a porous insulating layer.” ([0025]). Watanabe further discloses that “it is preferable that the insulating layer is formed on the material mixture layer of the negative electrode.”([0025]).
When one of ordinary skill in the art selects the negative electrode ([0028]; [0085]) as the  “at least one electrode” ([0025]), Watanabe discloses that a negative electrode current collecting 
Watanabe further discloses a positive electrode ([0028]); and 
a separator ([0099]) disposed between ([0099]) the negative electrode ([0025]; [0085]) and the positive electrode ([0028]), 
wherein a porosity ([0028]) of the insulation layer ([0025]) is 30% to 75% ([0028]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 3, Watanabe discloses all claim limitations of the present invention as set forth above. Watanabe further discloses wherein “the insulating layer of the second aspect contains the resin having the cross-linked structure and the inorganic particles, and may further contain the thermoplastic resin” ([0031]) with specific examples of the inorganic particles including ceramic particles (“inorganic particles”; [0031]; “silica (                        
                            S
                            i
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                    ), alumina (                        
                            
                                
                                    A
                                    l
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    3
                                
                            
                        
                    ),                         
                            T
                            i
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     (titania)”; [0054]).

Regarding claim 5, Watanabe discloses wherein “the average particle size of the inorganic particles (B) is preferably 0.001 µm or more, and more preferably 0.1 µm or more. Moreover, the average particle size of the inorganic particles (B) is preferably 15 µm or less, and more preferably 6 µm or less” ([0056]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	


Regarding claim 6, Watanabe discloses all claim limitations of the present invention as set forth above. Watanabe further discloses wherein the polymer (“the resin having the cross-linked structure (referred to as a resin (A)”; [0033]) may be “various polyurethane resins” ([0044]; [0046]).

Regarding claim 7, Watanabe discloses all claim limitations of the present invention as set forth above. Watanabe further discloses wherein the inorganic particles may be “silica (                        
                            S
                            i
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                    ), alumina (                        
                            
                                
                                    A
                                    l
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    3
                                
                            
                        
                    ), [or]                         
                            T
                            i
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     (titania)” ([0054]).

Regarding claim 8, Watanabe discloses all claim limitations of the present invention as set forth above. Watanabe further discloses wherein “a mixed layer that includes components of the insulating layer and components of the material mixture layer is provided at the interface between the insulating layer and the material mixture layer” ([0025]; Fig. 1 and 2). Thus, Watanabe discloses wherein the insulation layer (“insulating layer”; [0025]) is integrally formed ([0025]) with the negative active material layer (“material mixture layer”; [0025]).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2013/0244116 A1) hereinafter Watanabe in view of Imoto et al. (JP 4270411 B2, machine translation used for rejection below) hereinafter Imoto.
claim 4, Watanabe discloses all claim limitations of the present invention as set forth above. Watanabe further discloses that “when the insulating layer contains the inorganic particles (referred to as inorganic particles (B) in the following), the strength and dimensional stability of the insulating layer can be further improved” ([0053]). Furthermore, “the content of the inorganic particles (B) in the insulating layer of the second aspect may be 25 to 65 vol%. When the content of the inorganic particles (B) falls within the above range, the heat resistance of the insulating layer can be maintained, thus eliminating the possibility of a short circuit due to the detachment of the insulating layer.” ([0058]). Likewise, Watanabe discloses that “the content of the resin (A) in the insulating layer is preferably 35 to 75 vol%. If the content of the resin (A) is less than 35 vol%, the adhesive strength between the electrode and the insulating layer is insufficient, so that the insulating layer easily comes off. On the other hand, if the content of the resin (A) is more than 75 vol%, the pores are not likely to be formed, so that the formation of a porous layer is difficult. Moreover, the load characteristics of the battery tend to be low”. 
Watanabe does not disclose wherein a mixing weight ratio of the polymer and the ceramic particulates is 20:80 to 85:15. 
Imoto discloses an electrode assembly (“electrode spiral body”; [0029]; Fig. 1; element 14) for a battery ([0009]), comprising a negative electrode ([0029]; Fig. 1; element 3), in which a negative electrode current collecting layer (“negative electrode current collector”; [0031]; Fig. 1; element 7), a negative active material layer (“negative electrode mixture 6”; [0031]; Fig. 1; element 6), and an insulation layer (“inorganic porous film 8a”; [0035]; “insulation is maintained”; [0048];  Fig. 2; element 8a; Fig. 1; element 8) are sequentially laminated (Fig. 1); a positive electrode ([0032]; Fig. 1; element 2); and a separator (“heat-resistant porous support”; [0035]; Fig. 2; element 8b; Fig. 1; element 8) disposed between (Fig. 1) the negative electrode 

Further, Imoto discloses that outside of this range “a polyolefin resin is not uniformly dispersed in an entire inorganic porous film, and mechanical strength is low, which is not preferable. In addition, when the polyolefin resin is more than 80 wt.% or the inorganic powder is less than 20 wt.%, sufficient porosity cannot be obtained and heat shrinkage at a temperature higher than a predetermined temperature becomes large, and the separator (inorganic porous film) structure at high temperature cannot be maintained, which is undesirable. [0012] In addition, in the case where the content of the polyolefin resin is less than 40 wt.% or the content of the inorganic powder is more than 60 wt.% in the above composition, pores are not uniformly formed in the inorganic porous film, and therefore, it is preferable that the polyolefin resin is 40 wt.% or more and the inorganic powder is 60 wt.% or less” ([0011-0012]).  Imoto discloses that  silicon oxide, titanium oxide, and aluminum oxide may be used ([0015]) for the inorganic powder used in the insulating layer (8a).
Imoto and Watanabe are analogous art from the same field of endeavor, namely the fabrication of batteries comprising an insulating or heat resistant layer laminated on an electrode.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the range disclosed by Imoto ( polymer:inorganic particle ratio is 20:80 to 80:20) in the invention disclosed by Watanabe in order to achieve a mechanically strong, stable insulating layer with uniform pores as recognized by Imoto and desired by Watanabe.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Laios can be reached on (571) 272-9808.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727